DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive the amendment filed on 12/27/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered. In view of the arguments and claim amendments, the rejections are being updated accordingly.
Double Patenting 
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted that the rejections are maintained because the copending applications ( No. 16/913,065 and No.16/913,216 ) are directed to  the same field of invention with similar limitations as instant application; see rejections below and claim language of all pending applications for detail. 
 
Claim objections 
In view of the amendment filed, the objections as set forth in the previous office action are hereby withdrawn. 

Claim rejections-35 USC 101
In response to the arguments, it is submitted that the rejections are maintained because the amended computer program product comprising a computer readable medium, and the 

Claim rejections-35 USC 103
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted in view of the further consideration and updated search, the rejections as set forth in the previous office action are hereby withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, 17-20  of copending Application No. 16/913,065 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same field of invention, a method/apparatus/computer program for servicing database requests using canonicalized tables.  with similar limitations, such as and not limited to maintaining a canonical table repository of 
 Hence, one of ordinary skill in the art would recognize that the differences in detail are merely obvious variants and would not change the scope of the invention, and there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in copending Application No. 16/913,065 as the differences between them would not change the scope of the invention; see also MPEP § 804 for detail. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/913,216 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same field of invention, a method/apparatus/computer program for servicing database requests using canonicalized tables.  with similar limitations, such as and not limited to maintaining a canonical table repository of canonicalized tables, receiving a request for a table in the base from a client, determining a canonical version, transforming the canonicalized table and providing the transformed canonicalized table to the client as claimed; see claim language of both for detail. 
 Hence, one of ordinary skill in the art would recognize that the differences in detail are merely obvious variants and would not change the scope of the invention, and there is no 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program product comprising a computer readable medium.
 However, the computer readable medium as claimed is not being specifically defined by the specification. Para [0063] of the specification indicates there are two different types of medium (media): computer readable storage medium and transmission media. 
Since the specification does not described what is included in the computer readable medium and the computer readable medium may be interpreted by one skilled in the art as  including transmission medium, hence the computer program product as claimed may be interpreted as directed to transmission media which fails to fall within the at least one of the four categories of patent eligible subject matter.

It is suggest to change the “computer readable medium” as claimed to “computer readable storage medium” for directing the computer program product to at least one of the four categories of patent eligible subject matter

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168